DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features  must be shown or the features canceled from the claims:  
The “circumferential groove of the first pulley”, as recited in Claim 7;
The “through hole bushing”, as recited in Claim 21; and
The “internally threaded through hole”, as recited in Claim 21.
Note:  While these features appear to be shown in the figures, they are not identified with a reference character either in the figures or in the Specification.

No new matter should be entered.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
The “winch mounting member”, for mounting the winch “in a fixed position relative to the mast”, as recited in Claim 8;
The “connecting members that secure the winch unit to the base”, as recited in Claim 11;
The “complementary inter-engaging formations that, when inter-engaged, inhibit separation of the base portion and the winch unit”, as recited in Claim 12;  
The “winch mounting member” to which  “the mounting bracket of the winch unit is releasably connectable” (which function can be interpreted to mean “for releasably connecting the mounting bracket of the winch unit to the base unit), as recited in Claim 18; and
The “drive transfer mechanism…to adjust the separation of the carriage and the supportable head”, as recited in Claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6, 14, 16, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “A device according to claim 1, … wherein the cable guide is mounted on the shaft member, whereby the transverse portion of the cable guide is rotatable about the shaft member” .  There is no antecedent basis for “the guide member” because this term is first presented in Claim 1 (i.e., it is not presented in Claim 1).  In addition, there is no antecedent basis for “the transverse portion
Claim 14 recites, “A device according to claim 10, … and the connecting members include a pin-type connecting member…”.  There is no antecedent basis for “the connecting members” because this term is first presented in Claim 11 (i.e., it is not presented in Claim 10).
Claim 16 recites, “A device according to claim 10, wherein:  the connecting members include a key member …”.  There is no antecedent basis for “the connecting members” because this term is first presented in Claim 11 (i.e., it is not presented in Claim 10).
Claim 22 recites, “A device according to claim 19, wherein the outer linkage bracket has two outer pivots…”.   There is no antecedent basis for “the outer linkage bracket” because this term is first presented in Claim 20 (i.e., it is not presented in Claim 19 nor Claim 1).
Claim 27 recites “A device according to claim 24, 
wherein at least an upper portion of the lower section has an outer peripheral surface that guides the carriage during movement along the lower section, and the intermediate section and the upper section each have a body portion with an outer peripheral surface that guides the carriage during movement along the mast, and 
wherein in the assembled device, the outer peripheral surfaces in adjacent interconnected sections of the mast are in alignment to guide the carriage across a transition between the outer peripheral surfaces of the adjacent sections of the mast.”  
In the first “wherein” clause, the lower, intermediate, and upper sections of the mast are said to have “an outer peripheral surface that guides the carriage during movement along the mast”, while in the second “wherein’ clause, the “outer peripheral surfaces in adjacent interconnected sections are in alignment to guide” the carriage across a transition”.  It is unclear as to how the “outer peripheral surfaces” in the first “wherein clause” are different from the “outer peripheral surfaces” in the transition areas given that both of these surfaces have the function “to guide” the carriage as it moves along the mast.  The portion of the Specification that discusses the multi-part mast (i.e., P22, L1 – P26, L22) fails to  provide any details as to what constitutes making the “outer peripheral surfaces” capable of guiding the carriage in areas apart from the transition area. While the exact language of the first “wherein” clause is recited in on P25, L26-29, this Specification fails to provide any further information that would make the scope of the first “wherein” clause certain.  As best understood from the Specification, it is the fact that the connecting portions of the lower, intermediate, and upper portions fit inside its adjacent portion, and are therefore “aligned”, that allows these outer peripheral surfaces at the transition areas to be able to guide the carriage without impeding its movement across the transitions. 
 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlei, US 2008/0150244 (cited by Applicant; US 7,997,845 is the corresponding granted US patent).
With regard to Claim 1, Carlei discloses a device for lifting and transporting sheet material (Figs. 1-14, [0036] – [0074]), the device comprising:
 a base portion (Figs. 1, 4, [0037]); 
wheels (8) on which the base portion is supported, such that the base portion is movable across a surface on the wheels (Fig. 4); 
a mast (2, 2a) that extends upwardly from the base portion (Figs. 1, 4-6); 
a supporting head (10) that is configured to support sheet material above the surface (Fig. 1); 
a carriage (12) to which the supporting head is mounted (Fig. 1), the carriage is in engagement with the mast so that carriage is slidable along the mast and is guided by the mast (Fig. 1); and 
a lifting mechanism to support the carriage in the longitudinal direction of the mast, the lifting mechanism including a winch (14), and a cable 
wherein the winch and the first and second pulleys are all positioned on one side of the mast, and wherein the carriage is displaceable along the mast by operation of the winch (Fig. 1, [0060]).
With regard to Claim 8, Carlei discloses a winch mounting member (6) to which the winch is mounted, or is mountable, and wherein, when the winch is mounted to the device, the winch is in a fixed position relative to the mast (Figs. 1, 4).

	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carlei, as applied to Claim 1, in view of WO 2015/161349 (“WO ‘349”; cited by Applicant; US 10,309,116 is the corresponding granted patent.)
With regard to Claim 2, Carlei fails to teach a handle.  WO ‘349 discloses a device for lifting and transporting sheet material (Figs. 1-33, P8, L15 – P20, L19) that includes: a base portion (12, Figs. 1-2), wheels (14, 16), a mast (18), a supporting head (22), a carriage (32), a lifting mechanism having a winch (34), a cable (35), and a first pulley (36), and a handle (30) that extends from the base portion in a rearward direction such that the winch is positioned between the mast and the handle (Figs. 1-3, 6-7).  
With regard to Claim 8, WO ‘359 also includes a winch mounting member (37, Figs. 1-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Carlei device to include a handle that extends rearwardly of the winch and to mount the winch on a mounting member because it would allow the device to be securely gripped without interference from any of the other components and allow easier access to the winch so that the device can be easily moved and operated as shown by WO ‘349 (Figs. 6-7). 

s 10-12, 14, 16, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2015/161349 (“WO ‘349”; cited by Applicant; US 10,309,116 is the corresponding granted patent.)
With regard to Claims 10-12, 14, 16,  18, and 24, WO ‘349 discloses a device for lifting and transporting sheet material (Figs. 1-33, P8, L15 – P20, L19), the device comprising: 
a base portion (12, Figs. 1-3, 6-7); 
wheels (14, 16) on which the base portion is supported, such that the base portion is movable across a surface on the wheels (Figs. 6-7); 
a mast (18) that extends upwardly from the base portion (Figs. 1-2);
a supporting head (22) that is configured to support sheet material above the surface (P8, L24-27); 
a carriage (32) to which the supporting head is mounted, the carriage being in engagement with the mast so that carriage is slidable along the mast and being guided by the mast (P9, L26-32); and 
a lifting mechanism to support the carriage in the longitudinal direction of the mast (Figs. 1-2, 6-7), the lifting mechanism having: 
a winch unit that includes a winch (34) and a mounting bracket (the parallel plates that support the winch drum as shown in Figs. 1-2) on which the winch is mounted (Figs. 1-2), the mounting bracket being releasably connectable by a coupling to one of the base portion (37), or a component of the device that is fixed relative to the mast (P9, L26-32), 
a cable (35) that is connected to the winch, and one or more pulleys (36) , at least one of which is located at or near the upper end of the mast (P9, L26-32), 
wherein an end of the cable is secured or securable at one of the carriage, or a position on or adjacent an upper end of the mast, such that the carriage is displaceable along the mast by operation of the winch (P9, L26-32).
With further regard to Claim 24, WO ‘349 discloses the mast including having a lower section (340, Fig. 15), an intermediate section (360), and an upper section (361) using male-female type connections (Fig. 15).  See also US 5,303,899 for an example of other mast structures having multiple portions that are connected together using male-female type connectors. 
WO ‘349 fails to teach the winch mounting bracket being releasably connected via a coupling/connecting members. WO ‘349 clearly shows the winch mounting bracket as being a separate structure from the bracket (37).  Moreover, the use of couplings, such as fasteners that pass through complementary holes and/or keyways that engage a complementary opening are well known and often used in many different types of mechanical devices to releasably connect two structures together (e.g., see US 2004/0076501 as cited by Applicant).  The ordinarily skilled artisan would have been able to make the modification to use a coupling/connecting members to secure the winch to the winch mounting bracket .    
15.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carlei, as applied to Claim 1, in view of Lemme et al., US 4,579,504, and/or Le Bus, US 3,182,961. While Carlei discloses the first pulley being attached to the upper end of the mast (2, 6, Figs. 1, 4) that allows rotation of the first pulley, Carlei fails to specifically teach a mast head bracket and guide.  Lemme discloses a lifting device (Figs. 1-7, C2, L62 – C5, L27) having a mast (50, Figs. 1-3, 5b) with a pulley (60) located at the upper end of the mast (Fig. 3), the pulley being supported in a mast head bracket (58, Fig. 5b) that supports the pulley shaft (62) and a pin-type guide (104, 102) for guiding a cable (70).  Bus discloses a pulley (54, Fig. 1) supported by a mounting bracket (30, 70) and having guides (62, 58) attached to the mounting bracket (Fig. 1) for guiding a cable (12).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Carlei to include a mast head bracket for supporting the pulley shaft and having a guide for guiding the cable onto the pulley because these types of devices (mounting brackets and guides) were well known and often used in a variety of different configurations to secure a pulley to a structure and for guiding a cable to the pulley in many different types of mechanical devices (e.g., see  US 4,987,976; US 6,068,240; US 6,626,773; US 2017/0247236) and the ordinarily skilled artisan would have been able to add these features using known methods, and the modification would yield nothing more than predictable results.   

Allowable Subject Matter
16.	Claims 19-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,987,976;  US 5,303,899;  US 6,068,240; US 6,626,773;     US 10,309,116;  US 2017/0247236.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652